DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 09/22/2022.  Claims 1, 8, and 15 have been amended. Claim 22 has been newly added. Therefore, Claims 1-10 and 12-22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 15, a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 8. Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claims 8 and 15 recites:
“analyzing the collected information to determine a plurality of characteristics associated with previous postal mail addressed to a first recipient;”, “determining, with the application of a machine-learning algorithm, a set of patterns in the plurality of characteristics of the set of previous postal mail, the set of patterns indicative of normal postal mail patterns of mail sent to the first recipient;”, “receiving a current set of digital images of current postal mail”, “identifying, by application of the machine-learning algorithm, an anomalous piece of mail in the current postal mail based on anomalies found on the anomalous piece of mail when compared to the set of patterns indicative of normal postal mail patterns;”, and “responsive to the identified anomalous piece of mail causing a threshold count of anomalies to be exceeded, performing at least one action;”
The limitations above demonstrate the independent claims are directed toward the abstract idea of screening postal mail by applying a machine-learning algorithm to identify an anomalous piece of mail and notifying at least one entity which are concepts that encompass certain methods of organizing human activity, fundamental principles or practices (i.e. mitigating risk) and mathematical concepts (i.e., mathematical formulas/calculations).  See MPEP 2106.04 II
The Applicant’s Specification in at least [0014] discloses according to the techniques for forming an assessment of postal mail described herein, the scanned images are obtained from the USPS for further analysis and evaluation to form the assessment. Postal mail, even just based on an analysis of the exterior of letters over time, can provide insights into a person's interactions, interests, relationships, and potential threats. Over time, changes in the type and frequency of postal mail can imply changes in finances, interpersonal relationships, and mental status. Anomalies to normal postal mail can be indicators of potential financial fraud or manipulation as well as potential mental health issues.

As such, the limitations of analyzing, determining, receiving, identifying, and performing describe a series of steps for analyzing postal mail and preventing delivery or alerting an entity when anomalies exceed a threshold count which pertains to fundamental economic practices or principles such as mitigating risk prior to delivery of the postal mail. Similarly, the recited limitations of “determining with application of a machine-learning algorithm” and “identifying by application of the machine-learning algorithm” describe the mathematical formulas and/or calculations necessary for analysis of the postal mail.  As such, all of these limitations recited in the independent claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a mail history storage location “, “a structured database”, “a computer program product”, “a processor”, “at least one computer”, “a system” – see claims 1, 8, and 15 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional elements of: “storing a historic set of digital images of previous postal mail in a mail history storage location, the historic set of digital images accumulated over a time period”, “collecting information from the stored digital images, the information including sender data, recipient data, timestamps, and other text data in the images;”, “associating the collected information with corresponding images of the historic set of digital images stored in a structured database” add insignificant extra solution to the judicial exception, i.e., (data gathering, storage), as discussed in MPEP 2106.05 (g).
The other additional element of: “a method for forming an assessment of postal mail” is merely indicating a field of user or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a mail history storage location “, “a structured database”, “a computer program product”, “a processor”, “at least one computer”, “a system” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
The other additional elements of: “storing a historic set of digital images of previous postal mail in a mail history storage location, the historic set of digital images accumulated over a time period”, “collecting information from the stored digital images, the information including sender data, recipient data, timestamps, and other text data in the images;”, “associating the collected information with corresponding images of the historic set of digital images stored in a structured database” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the Symantec, TLI Communications, Versata and Content Extraction and Transmission, LLC v. Wells Fargo Bank court decisions cited in MPEP 2106.05 (d)(II) indicated that “receiving or transmitting data over a network”, “storing and retrieving information in memory” and “electronically scanning or extracting data from a physical document” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “storing”, “collecting”, and “associating” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
10.	Claims 2-7, 9-10, 12-14, and 16-22 are dependent of claims 1, 8 and 15. 
Claims 2, 9, and 17 recite “wherein the first recipient is identified in a target group, and the threshold count of anomalies indicates a fraud assessment”, Claims 3, 10, and 16 recite “wherein the at least one action is preventing delivery of one or more pieces of postal mail identified as anomalous.”, Claim 4 recites “wherein the action is providing a notification to at least one entity.”, Claims 5, 12, and 18 recite “wherein the threshold count of anomalies indicates a status assessment of the recipient.”, Claims 6, 13, and 19 recite “wherein the status assessment is associated with a health of the recipient”, and Claims 7, 14, and 20 recite “wherein the status assessment is associated with an event associated with the recipient”, Claim 21 recites “wherein the images of postal mail are scanned images of exteriors of the postal mail.”, Claim 22 recites “wherein: the stored digital images include delivery dates marked on the pieces of mail; the timestamps including a mailing date and a delivery date; and a first pattern of the set of patterns being a time gap from the mailing date to the delivery date, the first pattern being indicative of a normal postal mail pattern.”  all serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 1-4, 8-10, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (US 2003/0169900 A1) in view of Cieslak (US 2020/0380479 A1).

With respect to claims 1, 8, and 15, Woolston discloses 
a method for forming an assessment of postal mail (¶ 0001, 0008: discloses a method and system for the detection and tracking of categorized mail pieces to help improve the security of mail in the postal environment.), the method comprising: 
storing a historic set of digital images of previous postal mail in a mail history storage location (¶ 0020, 0035-0036, 0044: discloses the image capture system 20 captures the information appearing on each mail piece. As each piece of mail is passed in front of the camera, the camera captures and stores the information of each mail piece in a database.), the historic set of digital images accumulated over a time period (¶ 0020, 0035-0036: discloses the primary purpose of the image database is to store images for a defined time period, i.e., five days.  Images are stored for a desired period of time that allows for later retrieval, threat detection, analysis, and subsequent investigation.); 
collecting information from the stored digital images (¶ 0021, 0055), the information including sender data (¶ 0021, 0055: discloses individual names in return addresses.) , recipient data (¶ 0021, 0055: discloses mail recipient name/address), timestamps (¶ 0058: discloses time piece entered the system), and other text data in the images (¶ 0021, 0055: discloses firm name/logo.); 
associating the collected information with corresponding images of the historic set of digital images stored in a structured database (¶ 0011, 0043-0044: discloses database system 30 serves as a collection point for the images and all information known about the pieces including any tag or other information about the mail pieces generated by the evaluation system.); 
responsive to the identified anomalous piece of mail causing a threshold count of anomalies to be exceeded, performing at least one action. (¶ 0009, 0043: discloses high threshold images can be routed via the local area network to a human analyst for final analysis and decisions about intercepting a mail piece. The present invention provides a process and system for monitoring mail pieces and detecting “watch” characteristics in mail pieces before they can be released for delivery.)
In the same field of endeavor, the Cieslak reference is related to a mail analysis system. (abstract)
analyzing the collected information to determine a plurality of characteristics associated with previous postal mail addressed to a first recipient (¶ 0014, 0029-0032, 0056: discloses an analysis is performed on the captured image to identify various characteristics of the received user mail.); 
determining, with the application of a machine-learning algorithm, a set of patterns in the plurality of characteristics of the set of previous postal mail (¶ 0029-0032: discloses using a plurality of algorithms to determine various characteristics of the user mail. For example, the arrangement of characters in the user mail may be compared with a plurality of information templates.), the set of patterns indicative of normal postal mail patterns of mail sent to the first recipient (¶ 0029-0032: discloses using a first information template which may include various aspects normally included on a user mail.); 
receiving a current set of digital images of current postal mail (¶ 0053-0054, 0067: discloses a piece of user mail is received…capturing two successive images for the received mail.);
identifying, by application of the machine-learning algorithm, an anomalous piece of mail in current postal mail based on anomalies found on the anomalous piece of mail when compared to the set of patterns indicative of normal postal mail patterns (¶ 0029-0033, 0071-0073: discloses running an image comparison between the image of received user mail and images of past user mail to identify any differences…also searches image of the received piece of user mail for various common characteristics of past fraudulent mail based transactions. If processes revealed inconsistencies between the received piece of user mail and past legitimate transactions or other common characteristics of fraudulent mail are found, the mail may be identified as fraudulent.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of Woolston to include the steps for analyzing the collected information to determine a plurality of characteristics associated with previous postal mail addressed to a first recipient; determining, with the application of a machine-learning algorithm, a set of patterns in the plurality of characteristics of the set of previous postal mail, the set of patterns indicative of normal postal mail patterns of mail sent to the first recipient; receiving a current set of digital images of current postal mail; identifying, by application of the machine-learning algorithm, an anomalous piece of mail in current postal mail based on anomalies found on the anomalous piece of mail when compared to the set of patterns indicative of normal postal mail patterns, as disclosed by Cieslak to achieve the claimed invention.  As disclosed by Cieslak, the motivation for the combination would have been to allow fictitious mailing entities to be identified and provide the benefit  to users engaging in paper mail based transaction to alleviate fraud concerns. (¶ 0002) 

With respect to claims 2, 9, and 17, the combination of Woolston and Cieslak discloses the method, computer program product, and system, wherein: 
the first recipient is identified in a target group (¶ 0021, 0024, 0037, 0056: Woolston discloses performing targeted name recognition functions on mail recipients.); and 
the threshold count of anomalies indicates a fraud assessment. (¶ 0036, 0043, 0056: Woolston discloses images are stored for threat detection, analysis, and subsequent investigation…high threshold images can be routed for final analysis and decisions about intercepting a mail piece)

With respect to claims 3, 10, and 16, the combination of Woolston and Cieslak disclose the method, computer program product, and system, 
wherein the at least one action is preventing delivery of one or more pieces of postal mail identified as anomalous. (¶ 0008-0009, 0020-0021, 0056: Woolston discloses signaling an alarm if any of the predefined watch rules are satisfied…the present invention addresses evaluating incoming mail for inconsistencies in the mail pieces and allows a mail center operator to screen outgoing and incoming mail to detect certain characteristics of mail pieces before they are released for delivery.)

With respect to claim 4, the combination of Woolston and Cieslak discloses the method according to claim 2, 
wherein the action is providing a notification to at least one entity. (¶ 0009, 0043: Woolston discloses high threshold images can be routed via the local area network to a human analyst for final analysis and decisions about intercepting a mail piece. The present invention provides a process and system for monitoring mail pieces and detecting “watch” characteristics in mail pieces before they can be released for delivery.)

With respect to claim 21, the combination of Woolston and Cieslak discloses the computer-implemented method of claim 1, 
wherein the images of postal mail are scanned images of exteriors of the postal mail. (¶ 0035, 0054, 0058: Woolston discloses the image capture system 20 comprising generally a camera and a computer system captures “the information appearing on each mail piece”. Features that may be of interest in determining watch mail pieces include “envelope contrast”, uniformity of the envelope background, “presence of special markings”, characteristics of handprint/machine print including font style, writing type, size of characters, spacing characters.)

14.	Claim(s) 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (US 2003/0169900 A1) in view of Cieslak (US 2020/0380479 A1) in further view of Logan (US 2016/0337360 A1)

With respect to claims 5, 12, and 18, Woolston discloses the method, computer program product, and system, 
wherein the threshold count of anomalies (¶ 0022, 0043, 0047-0048: Woolston discloses images that meet certain threshold requirements with respect to watch characteristics may be routed for additional analysis.)
The combination of Woolston and Cieslak does not explicitly discloses the limitation of indicates a status assessment of the recipient.
Logan which is in the same field of endeavor as the claimed invention is related to postal mail delivery. (¶ 0003)
indicates a status assessment of the recipient (¶ 0042: discloses when a piece of postal mail 10 is received it is determined if the addressee is an inmate capable of receiving scanned mail.  If the addressee is not capable of receiving mail for example because the inmate was transferred prior to the date of receipt the mail is marked return to sender.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold requirement and watch characteristics of Woolston and Cieslak to include indicates a status assessment of the recipient, as taught by Logan to achieve the claimed invention. As disclosed by Logan, the motivation for the combination to allow staff to determine if the postal mail may be accessed by the intended recipient inmate. (¶ 0005-0006)

With respect to claims 6, 13, and 19, the combination of Woolston, Cieslak, and Logan discloses the method, computer program product, and system, 
wherein the status assessment is associated with a health of the recipient. (¶ 0042: Logan discloses it is determined if the addressee is not capable of receiving mail because the inmate was transferred prior to the date of receipt.)

With respect to claims 7, 14, and 20, the combination of Woolston, Cieslak, and Logan discloses the method, computer program product, and system, 
wherein the status assessment is associated with an event associated with the recipient. (¶ 0042: Logan discloses it is determined the addressee is not capable of receiving mail because the inmate was released)
15.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (US 2003/0169900 A1) in view of Cieslak (US 2020/0380479 A1) in further view of McNairy (US 2008/0077424 A1)

With respect to claim 22, the combination of Woolston and Cieslak discloses the method of claim 1,
wherein: the stored digital images (¶ 0020, 0035-0036: discloses the primary purpose of the image database is to store images for a defined time period, i.e., five days.  Images are stored for a desired period of time that allows for later retrieval, threat detection, analysis, and subsequent investigation. ¶ 0054-0056: discloses anything printed on the mail piece including any piece of data, item of information, character or marking of any kind which appears on the mail piece can be captured and analyzed.  The attributes are also recorded in the database.) 
In the same field of endeavor, the McNairy reference is related to a method of tracking and acting on events related to the delivery of a mail piece. (abstract)
include delivery dates marked on the pieces of mail (¶ 0020, 0028-0029: discloses the integrated record contains at least the date of at least one delivery event associated with the mail piece, most commonly the mailing date and delivery date.); 
the timestamps including a mailing date and a delivery date (¶ 0020, 0028-0029: discloses a delivery event includes any time the mail piece is scanned in the mail stream and any time the mail piece exits the mail stream. The date and nature of the delivery events associated with the mail piece may be recorded automatically.); and 
a first pattern of the set of patterns being a time gap from the mailing date to the delivery date (¶ 0021: discloses the integrated record allows to understand the sequence of events related to the mail piece.), the first pattern being indicative of a normal postal mail pattern. (¶ 0021, 0028: discloses the integrated record indicates how long it took a mail piece to reach the addressee.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stored images of mail in the combination of Woolston and Cieslak, to include the features of the integrated record, as disclosed by McNairy to achieve the claimed invention.  As disclosed by McNairy, the motivation for the combination would have been to monitor the status of mail pieces in a way that takes into account the nature of the mail piece and provide a benefit to the sender which allows them to understand the sequence of events related to the mail piece. (¶ 0008, 0021)

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “The Current Office Action rejects the claims 1-10 and 12-21 as being directed toward "screening postal mail which pertain to fundamental [economic] practices or principles such as mitigating risk prior to delivery of the postal mail." The claims are not directed toward mitigating economic risk but are directed toward forming an assessment of current postal mail in view of patterns derived from previous postal mail received by a user. Even if the claims include an aspect of mitigating risk, and may be construed as being directed toward mitigating risk, the claims recite a practical application of mitigating risk via screening postal mail by establishing patterns indicative of normal postal mail for a particular recipient by processing a historic set of digital images of previously received postal mail (collecting information from the historic set, linking the information to individual images of previous postal mail in a structured database, and analyzing the linked data in the structured database to determine certain characteristics of the historic data to learn normal postal mail patterns), and using the learned patterns to identify anomalous incoming mail. Accordingly, claims 1-10 and 12-21, as-amended, are not directed toward mitigation risk and are at least directed toward a practical application of mitigating risk and are allowable under the standards of 35 USC 101.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks here do not make the claimed invention any less abstract. The underlined features of claim 1 relied on by Applicant above are part of the judicial exception discussed in Prong One, and do not comprise additional elements, individually or in combination, that integrate the exception into a practical application.  As such, the Examiner has properly analyzed the claim limitations with respect to the abstract idea groupings under Prong One of the two-part analysis as the present rejection identifies the specific limitations in the claim that fall within the certain methods of organizing human activity and mathematical concepts groupings of abstract ideas enumerated in the MPEP.  For these reasons, the rejections under 101 are being maintained.
With Respect to Rejections Under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1-10 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629